Citation Nr: 1432625	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether the reduction of the rating for right knee chronic patellofemoral syndrome with degenerative joint disease from 10 percent to 0 percent, effective May 1, 2013 was proper.

2. Entitlement to a rating in excess of 10 percent for right knee chronic patellofemoral syndrome with degenerative joint disease prior to April 1, 2011.

3. Entitlement to an initial rating in excess of 30 percent for right knee loss of extension.

4. Entitlement to an initial rating in excess of 10 percent for right knee instability prior to April 9, 2007, and in excess of 20 percent thereafter.

5. Entitlement to service connection for right foot disability.

6. Entitlement to service connection for left foot disability.

7. Entitlement to service connection for right ankle disability.
8. Entitlement to service connection for left ankle disability.

9. Entitlement to service connection for left knee disability.

10. Entitlement to service connection for a back disability.

11. Entitlement to service connection for right ear hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In April 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The Board notes that the right knee rating claim was certified as a claim for an increased rating for that disability.  It is apparent from the file that the Veteran's disagreement was with the reduction of his rating for right knee degenerative joint disease in a February 2013 rating decision.  As that issue was discussed in the September 2013 statement of the case (SOC), even if not listed as an issue, the Board sees no prejudice to the Veteran in doing so.  

The issue of increased ratings for the right knee disability was addressed by rating decisions issued in November 2007, which granted a separate rating for right knee instability, and April 2009, which granted service connection for right knee loss of extension.  The Veteran did not appeal either of those ratings.  However, the September 2013 Statement of the Case indicated that it was an adjudication of an increased rating claim for the right knee, and testimony on this issue was taken at the April 2014 hearing.  These actions indicated to the Veteran that an increased rating claim was on appeal to the Board; hence, the Board has jurisdiction over the issues of increased ratings for the Veteran's right knee disability.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for right and left foot disabilities, right and left ankle disabilities, a back disability, a left knee disability, right ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The assignment of separate compensable ratings for degenerative joint disease of the right knee and loss of extension of the right knee is pyramiding; the reduction of the 10 percent rating for right knee degenerative joint disease to a noncompensable rating, effective May 1. 2013, was proper. 
CONCLUSION OF LAW

The criteria for reinstatement of a separate 10 percent rating for right knee degenerative joint disease have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

 In the present case, the facts are not in dispute. As discussed below, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 429-30 (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II. Reduction

Entitlement to service connection for a right knee degenerative joint disease was granted in a September 1993 rating decision, and a noncompensable rating was assigned from September 1993.  In an April 1995 rating decision, an increased evaluation of 10 percent was assigned from April 1994.  A November 2007 rating decision granted a separate rating for instability of the right knee with a 10 percent evaluation from September 2002 and a 20 percent evaluation from April 2007.  A June 2011 rating decision granted a separate 30 percent rating for right knee loss of extension from April 2011.  In a March 2011 rating decision, the RO proposed to reduce the 10 percent rating for right knee degenerative joint disease to 0 percent, and this reduction was effectuated in a February 2013 rating decision with the 0 percent rating being assigned from May 2013.  This action also reduced the Veteran's combined compensation for his right knee disability from 50 percent to 40 percent.  

There are regulatory provisions applicable to ratings that have been in effect for more than five years.  38 C.F.R. § 3.344.  Further, there are regulations that are relevant to reductions based on improvement in the disability. 38 C.F.R. § 4.1, 4.2, 4.10,  4.13.  However, as discussed below, the rating reduction was performed as a matter of law.  Thus, questions of improvement in the Veteran's right knee disability need not be addressed.  Further, while the degenerative joint disease is now contemplated under a different diagnostic code, it is still a service-connected disability, and there are no concerns regarding severance of a disability that has been service-connected for more than 10 years.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).  

Even so, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  In this case, the RO provided the Veteran the necessary notice of a proposed reduction in March 2012.

The RO's basis for reducing the rating was that separate compensable ratings for degenerative joint disease under Diagnostic Code 5010 and limitation of motion under the applicable codes, in this case limitation of extension under Diagnostic Code 5261, are impermissible.  38 C.F.R. §  4.71a, Diagnostic Code 5010.  The RO's actions were proper.  A rating under Diagnostic Code 5010 is intended to compensate for limitation of motion due to degenerative joint disease that is not compensable under the limitation of motion codes.  Thus, the assignment of a rating under Diagnostic Code 5010 and a rating under Diagnostic Code 5261 is pyramiding, which is prohibited, as each rating compensates for the same manifestation of the disability, limitation of motion.  38 C.F.R. § 4.14.  Accordingly, the Board determines that the reduction of the rating for right knee chronic patellofemoral syndrome with degenerative joint disease from 10 percent to 0 percent, effective May 1, 2013 was proper.  The claim is denied.  

 
ORDER

The reduction of the rating for right knee chronic patellofemoral syndrome with degenerative joint disease from 10 percent to 0 percent, effective May 1, 2013 was proper, and the claim is denied.


REMAND

With respect to the increased rating and service connection claims on appeal, the Board finds that a remand is necessary.  First, the Board observes that the September 2013 supplemental statement of the case indicates that a review of electronic/hard copies of VA treatment notes dated from April 28, 1994 to August 16, 2013 from the Central Iowa Health Care System (HCS) was performed.  Of record are mental health treatment notes dated in February 1994 and a discharge summary for inpatient treatment from April 1994 to October 1994.  There are imaging reports that reflect general medical treatment at least as far back as May 1995.  Treatment notes dated from October 1994 to July 1998 of record, but they are documented to be the "missing" treatment notes from those dates.  Otherwise, treatment notes dated prior to August 2002 are not in the claims file.  Therefore, a remand is necessary to ensure that all relevant treatment notes from the Iowa HCS are associated with the claims file and available for review.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Board determines that a VA examination to assess the current nature and severity of the Veteran's right knee disability should be scheduled and additional VA opinions for the service connection claims must be obtained.  With respect to the increased rating claim, the most recent VA examination was performed in August 2013, but at his April 2014 hearing, the Veteran described symptoms that suggested that the right knee disability had increased in severity.   Generally, when there is indication that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v Brown, 5 Vet. App. 281 (1993).  Thus, the Board determines that another VA examination to assess the severity of the Veteran's right knee disability is warranted.  

As for the service connection claims, the Veteran has been afforded multiple VA examinations, including a January 2009 examination of the left knee, a May 2012 audiological examination, an August 2012 examination of the ankles and back, and a November 2012 examination of the feet.  The Board determines that the opinions that accompanied these examinations are inadequate as they did not fully address the question of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board also remands the appeal so that additional VA opinions may be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding treatment records from the VA Central Iowa HCS, and any associated outpatient clinics, dated from April 1994 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for an orthopedic examination to assess the current nature and severity of his right knee disability.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

3. Obtain an opinion from the January 2009 VA left knee examiner as to whether the left knee disability was aggravated by the service-connected right knee disability.  The claims file must be sent for review by the specialist in conjunction with the examination.  Upon review of the record, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was aggravated beyond its natural progression by his service-connected right knee disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion advanced must be provided.

 If it is determined that another opinion cannot be provided without clinical examination of the Veteran, such examination should be scheduled.

4. Obtain an opinion from the November 2012 VA foot examiner as to whether the right or left foot disabilities were aggravated by the service-connected right knee disability.  The claims file must be sent for review by the specialist in conjunction with the examination.  Upon review of the record, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right foot disability was aggravated beyond its natural progression by his service-connected right knee disability?

Is it at least as likely as not (50 percent probability or more) that the Veteran's left foot disabilities were aggravated beyond their natural progression by his service-connected right knee disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion advanced must be provided.

 If it is determined that another opinion cannot be provided without clinical examination of the Veteran, such examination should be scheduled.

5. Schedule the Veteran for another VA examination that addresses the nature and etiology of his back and bilateral ankle disabilities.  Upon review of the record, the examiner should respond to the following:

Does the Veteran have a diagnosed current disability of the back or bilateral ankles, or has he had such a diagnosable disability at any point during the claims period.

If there is a diagnosed disability of the right ankle, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability was caused or aggravated beyond its natural progression by his service-connected right knee disability?

If there is a diagnosed disability of the left ankle, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability was caused or aggravated beyond its natural progression by his service-connected right knee disability?

If there is a diagnosis of a back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused or aggravated beyond its natural progression by his service-connected right knee disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion advanced must be provided.

6. Return the claims file to the May 2012 VA audiological examiner and request an addendum to the opinion provided in May 2012.  The examiner should review the claims file.  Once review of the file is complete, the examiner responds to the following:

The examiner should opine as to whether the threshold shifts in right ear hearing acuity constitute an increase in severity of the right ear hearing loss. 

If the examiner concludes that the disability did increase in severity during military service, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion advanced must be provided.
If it is determined that another opinion cannot be provided without clinical examination of the Veteran, such examination should be scheduled.

7. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

8. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


